Conviction is for driving an automobile upon the highway while appellant was under the influence of intoxicating liquor, punishment being one year in the penitentiary.
The record contains a transcript and a supplemental transcript but in neither is it shown that a sentence was ever pronounced against appellant. *Page 289 
Where the penalty assessed is less than death, a sentence is prerequisite to an appeal. Dodd v. State, 77 Tex. Crim. 543,279 S.W. 564; Carroll v. State, 83 Tex.Crim. Rep.,204 S.W. 334. Other authorities will be found collated under note 3, Art. 769, Vernon's C. C. P., Vol. 3, p. 150.
No jurisdiction having been conferred on this court by appeal in absence of sentence, the appeal must be dismissed.
Dismissed.
                     ON MOTION TO REINSTATE.